Citation Nr: 1726082	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Winston-Salem, North Carolina certified the case to the Board on appeal.

The Board notes that the Veteran requested a Board hearing in his November 2013 VA Form 9.  The Veteran was initially scheduled for such a hearing in March 2016.  However, he did not attend the hearing.  Although the hearing was later rescheduled for July 2016, the Veteran cancelled the hearing.  Thus, there are no outstanding Board hearing requests.

In an August 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
2.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran served prior to December 31, 1946.  However, he had more than 90 days of service during a period of war.  38 C.F.R. § 3.2.  Therefore presumptive service connection may be considered.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

In this case, the Veteran's DD 214 shows that he participated in the Western Pacific campaign during World War II.  The Veteran also received the Asiatic-Pacific Service Medal with 1 Bronze Star, the Good Conduct Medal, and the World War II Victory Medal.  VA's Office of General Counsel has defined the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  This interpretation of the phrase "any veteran who engaged in combat with the enemy" as requiring active, personal participation was upheld in the case of Moran v. Peake, 525 F. 3d 1157, 1159 (Fed. Cir. 2008).  The Board notes that the Veteran's participation in a campaign does not, alone, establish combat service as a campaign involves both combat and non-combat activities.  In addition, the Veteran's awards are not associated with participation in combat.  The other evidence of record also fails to demonstrate that the Veteran was exposed to combat during his active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this case.

The Veteran contends that his bilateral hearing loss began during service and worsened over the years.  See December 2013 VA Form 9.  The Veteran reported that he was exposed to noise from explosions and gunfire during service.  See September 2012 Notice of Disagreement.  He also denied using hearing protection during service.  His military occupational specialty (MOS) was longshoreman.  The Department of Defense's Duty MOS Noise Exposure Listing reflects that the comparable MOS of cargo specialist involves a moderate probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).

A review of the Veteran's service treatment records (STRs) reveals that his ears were noted to be normal in his June 1943 induction examination.  At that time, his whispered voice test reflected that his hearing was 15 out of 15 bilaterally.  The Veteran's January 1946 separation examination also reported that the Veteran's hearing on the whispered voice test was 15 out of 15 bilaterally.  No audiogram test results were documented in either examination.

The Veteran was provided with a VA examination in connection with his claim in March 2012.  The audiological evaluation reported that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
75
LEFT
40
45
50
60
65

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 percent in the left ear.  The Veteran received a diagnosis for bilateral sensorineural hearing loss.  The Board notes that the results of March 2012 audiological evaluation show that the Veteran's current bilateral hearing loss satisfies the criteria of 38 C.F.R. § 3.385.  Consequently the Veteran has established the first element necessary for service connection.

As noted above, the Veteran has also described experiencing continuous symptoms of hearing loss since service.  See December 2013 VA Form 9.  The Veteran is competent to establish the continuity of his hearing loss symptomatology since service.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338-40.  The Board also finds the Veteran to be credible as he has been consistent in his statements.  There is also no indication from the record that he experienced any significant noise exposure after service.

Regarding the question of nexus, the March 2012 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of an event in military service.  The examiner explained that the Veteran's separation physical hearing test had a normal (15/15) whispered voice test.  However, the examiner also stated that this test was not a valid test of hearing for high frequency hearing loss, and the Veteran could have had a high frequency hearing loss at discharge that was not detected by the test.  Despite this observation, the examiner concluded that the Veteran's hearing loss was more likely than not age-related.

The Board finds that the examiner's opinion that the Veteran's hearing loss was likely related to age has little probative value.  The examiner did not address the Veteran's assertion that his bilateral hearing loss began in service and worsened with time.  In addition, the examiner's conclusion is inconsistent with his statement indicating that the normal whispered voice test at separation does not rule out the possibility that high frequency hearing loss may have been present.  

The Board finds that the examiner's explanation concerning the whispered voice test is probative as it was based on his medical training and expertise.  In addition, the examiner's statement provides support for the Veteran's contention that his symptoms of bilateral hearing loss began during service and continued since that time.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral sensorineural hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

In the August 2016 remand, the Board directed the AOJ to schedule the Veteran for a VA examination related to his service connection claim for a psychiatric disorder.  In response to the remand, the Veteran was scheduled for a VA examination in December 2016, but the record reflects that he failed to report.  On review, the claims file does not include any letter notifying him of the date and time of the scheduled examination.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. §§ 3.655(a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in relation to this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner must elicit a full history of the Veteran's psychiatric symptoms.  An explanation for all opinions expressed must be provided.  
It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide an opinion regarding whether there are any currently diagnosed psychiatric disorders.  

Second, for each currently diagnosed psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, active military service.  

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


